ORDER

PER CURIAM.
Vance Roy Clark appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 74.06(b)(4) motion to set aside the trial court’s judgment of dismissal of his petition for damages for slander and libel and to compensate him for injury sustained following a television broadcast.
On appeal, Clark contends that the trial court abused its discretion by denying his request for relief from judgment pursuant to Rule 74.06(b)(4) because the court records contain a copy of the timely filed notice of appeal and the lower court’s own docket sheets show that Clark opposed Respondent’s motions to dismiss and the court’s action denied his due process and equal protection rights.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).